— Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered November 16, 1989, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was originally sentenced to five years’ probation following her conviction of assault in the second degree. Defendant’s only contention on this appeal is that the prison sentence of 2 to 6 years that she received after violating her probation was harsh and excessive. She was found to have violated her probation by attempting to attack her former boyfriend with a knife, and was subsequently charged with the crime of attempted assault in the first degree. She was also found to have violated her probation by visiting the former boyfriend, whom she was instructed to avoid as a condition of probation. Defendant has also previously been *910found to have violated her probation. She has shown by her actions that probation is not a viable alternative for her and, under these circumstances, we find no reason to disturb the sentence imposed by County Court (see, People v Smith, 136 AD2d 867, lv denied 71 NY2d 1033; People v James Z., 119 AD2d 941).
Weiss, P. J., Levine, Mercure, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed.